On appeal from judgment: Judgment affirmed, with costs. On appeal from order: Appeal dismissed, upon the ground that the Civil Practice Act (§ 588, subd. 3) does not authorize an appeal to this court by a party in whose favor the Appellate *987Division has reversed a judgment and granted a new trial. (See Gibbons v. Schwartz, 288 N. Y. 612; Lee v. Gander, 271 N. Y. 568; see, also, Cohen and Karger, Powers of the New York Court of Appeals [1952], pp. 281-282.) No opinion.
Concur: Conway, Ch. J., Desmond, Dye, Fuld, Froessel, Van Voorhis and Burke, JJ.